Title: From Thomas Jefferson to Granville Smith, 10 March 1781
From: Jefferson, Thomas
To: Smith, Granville



Sir
In Council March 10th 1781

A very great and important [need] has arisen for 130 Waggon Horses and 50 Saddle Horses. The Call is as immediate as it is important. I must therefore desire you to employ proper Persons to proceed without a moments Delay to procure them as far as it can be done by voluntary Purchase. That mode is to be preferred. But as Time urges I fear that much must be supplied by Impress. This method is exceedingly disagreeable to us as well as to the Holders of Horses. However if there ever was an Occasion whereon they would willingly let their Horses go into the public Service it should be the present, which bids fair to rid them of much future trouble and expence. The Horses will be wanting a few Days only and for a very slight Service, and may be identically returned to their owners wherever desired. These Horses must be delivered at General Muhlenburg’s Head Quarters by Half dozens as fast as they are procured and at farthest by the 20th instant. I am &c.,

T. J.

